Citation Nr: 1036909	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  04-31 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
including as a result of exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel




INTRODUCTION

The Veteran served in the Army National Guard and was on active 
duty for training from June 9, 1972 to August 8, 1972.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto 
Rico, which denied the claim.

The Board notes that the Veteran initially requested a personal 
hearing before a Veterans Law Judge at the RO.  See August 2004 
VA Form 9.  He subsequently withdrew this request the following 
month.  

The Board remanded the claim in November 2007 for additional 
development and to address due process concerns.  More 
specifically, the Board instructed the RO/Appeals Management 
Center (AMC) to send the Veteran the notice required by Dingess 
v. Nicholson, 19 Vet. App. 473 (2006) and to make arrangements to 
obtain administrative and medical records related to the 
Veteran's claim for disability benefits from the Social Security 
Administration (SSA).  The actions directed by the Board have 
been accomplished and the matter returned for appellate review.  

The appeal is again REMANDED to the RO via the AMC in Washington, 
DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.  Such development would ensure that his due 
process rights, including those associated with 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2009), are met.

The Veteran submitted a VA Form 21-4142 that was received at the 
AMC on August 4, 2009 and at the Board on October 26, 2009 
following certification on October 20, 2009.  There is no 
indication that the AMC made any effort to obtain records from 
the identified facility, namely Recuperation and Mental Health 
Clinic, Community Cornerstone of Puerto Rico, Inc.  Although the 
Board notes that some treatment records from this facility have 
already been associated with the claims folder, the Veteran has 
indicated that he has received treatment between 2001 and 2009, 
and the available records do not cover this entire time frame.  
On remand, efforts must be made to obtain these records.  

Review of the claims folder reveals that the Veteran reported 
serving 13 years as a National Guard reservist.  He also reported 
that an accident where he fell out of a tree caused the National 
Guard to discharge him.  See February 1999 psychiatric evaluation 
performed by Dr. C.M. Cotto.  The Board notes that the incident 
when the Veteran fell out of a tree occurred in April 1985.  
Despite this evidence, the RO has not requested verification of 
the Veteran's period of service in the National Guard following 
his active duty for training (June 1972 to August 1972).  Nor has 
the RO requested medical records associated with this duty.  On 
remand, the RO/AMC should accomplish both.  

The Veteran contends that his psychiatric disorder began while he 
was in training at Fort Jackson between June 9, 1972 and August 
8, 1972 and that he was in the Fort Jackson Medical Hospital for 
a few days.  See September 2009 VA Form 21-4138.  Review of the 
Veteran's service treatment records reveal that he received 
treatment at the U.S. Army Hospital at Fort Jackson on June 16, 
1972; the record associated with this treatment, however, is not 
located in the Veteran's service treatment records.  The Board 
finds that the RO/AMC should make efforts to obtain any clinical 
and in-patient records associated with any potential treatment 
the Veteran received while serving with the National Guard.  

Review of the service treatment records that have already been 
associated with the Veteran's claims folder reveal that he was 
sent to mental hygiene from the emergency room on July 6, 1972 
for evaluation.  The impression at that time was situational 
anxiety.  Post-service treatment records contain impressions of 
anxiety and insomnia in May 1978 and anxiety reaction in what 
appears to be June 1978.  See progress record from Mennonite 
General Hospital.  In subsequent records, the Veteran asserts 
that his psychiatric problems began after he fell out of a tree, 
which, as noted above, occurred in April 1985.  See e.g., April 
1987 record from Caguas Regional Hospital; May 1987 psychiatric 
evaluation conducted by Dr. R.H. Miguez Balserio; December 1998 
Social Security Disability Determination Program Questionnaire of 
Daily Activities.  

Pursuant to 38 C.F.R. § 3.159(c)(4) (2009), a medical examination 
will be provided or a medical opinion obtained if review of the 
evidence of record reveals that an examination or opinion is 
necessary for a decision to be rendered.  See also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In light of the Veteran's 
contentions, the in-service impression of situational anxiety, 
and the post-service evidence of record, the Board finds that a 
medical examination is necessary for the purpose of determining 
whether the Veteran has current psychiatric disorder and, if so, 
to obtain an opinion as to the etiology of any current diagnosed 
disorder.  

The Veteran is hereby notified that it is his responsibility to 
report for any scheduled examination and to cooperate in the 
development of the case, and that the consequences of failing to 
report for a VA examination without good cause may include denial 
of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain records from 
Recuperation and Mental Health Clinic, 
Community Cornerstone of Puerto Rico, Inc., 
dated between 2001 and 2009.  See VA Form 
21-4142 received August 2009.  

2.  Verify the dates and types of the 
Veteran's service in the National Guard 
following his active duty for training (June 
1972 to August 1972).  Complete copies of 
the Veteran's service treatment records, to 
include any clinical records, and service 
personnel records should also be obtained 
for any National Guard service.  If no 
records can be found, indicate whether the 
records do not exist and whether further 
efforts to obtain the records would be 
futile.  Document all efforts in this 
regard.  

3.  Contact the NPRC and request copies of 
any clinical records and in-patient records 
dated between June 9, 1972 and August 8, 
1972, from the U.S. Army Hospital at Fort 
Jackson.  If no records can be found, 
indicate whether the records do not exist 
and whether further efforts to obtain them 
would be futile.  Document all efforts in 
this regard.

4.  After the foregoing development has been 
completed, schedule the Veteran for a VA 
psychiatric examination.  The claims file 
and a copy of this remand must be reviewed 
by the examiner.  The VA examiner should 
indicate in the report if the claims file 
was reviewed.  All necessary tests should be 
conducted and all clinical findings reported 
in detail.  

The examiner is requested to provide an 
opinion as to the diagnosis of all 
psychiatric disorders found to be present.  

The examiner should provide an opinion as to 
whether it is at least as likely as not that 
any current psychiatric disorder had its 
clinical onset during active duty or is 
related to any in-service disease, injury or 
event.  

The examiner must provide a comprehensive 
report including complete rationales for all 
conclusions reached.

5.  Review the claims folder and ensure that 
all of the foregoing development actions 
have been conducted and completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is directed 
to the examination report.  If the requested 
examination does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinion requested, 
the report must be returned for corrective 
action.

6.  Finally, readjudicate the claim.  If any 
benefit sought on appeal is not granted, 
issue an updated supplemental statement of 
the case (SSOC) and give the Veteran and his 
representative an appropriate amount of time 
to respond to it.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


